ORDER
The Advisory Committee on Judicial Conduct having filed a presentment recommending that RUSSELL W. ANNICH, JR., Judge of the Municipal Courts of Princeton Borough and Princeton Township, be censured for driving while under the influence of intoxicating liquor in violation of N.J.S.A. 39:4-50 and for conducting himself in an inappropriate manner subsequent to his arrest, all in violation of Canons 1, 2 A, 2 B, 3 A(1), 3 A(6), and 3 B(1) of the Code of Judicial Conduct and Rule 2:15-8(a)(6);
And respondent, by his counsel, having consented to the imposition of the recommended discipline of censure and having waived his right to oral argument on an order to show cause;
And the Court having reviewed the entire record;
And good cause appearing;
It is ORDERED that the findings of the Advisory Committee on Judicial Conduct are adopted, together with the recommendation of censure, and RUSSELL W. ANNICH, JR., Judge of the Municipal Courts of Princeton Borough and Princeton Township, is hereby censured for his violations of Canons 1, 2 A, 2 B, 3 A(1), 3 A(6), and 3 B(1) of the Code of Judicial Conduct and Rule 2:15-8(a)(6).